Exhibit 2.1 PLAN OF CONVERSION AND REORGANIZATION OF JACKSONVILLE BANCORP, MHC TABLE OF CONTENTS 1. INTRODUCTION 1 2. DEFINITIONS 1 3. PROCEDURES FOR CONVERSION 7 4. HOLDING COMPANY APPLICATIONS AND APPROVALS 10 5. SALE OF SUBSCRIPTION SHARES 10 6. PURCHASE PRICE AND NUMBER OF SUBSCRIPTION SHARES 11 7. RETENTION OF CONVERSION PROCEEDS BY THE HOLDING COMPANY 12 8. SUBSCRIPTION RIGHTS OF ELIGIBLE ACCOUNT HOLDERS (FIRST PRIORITY) 12 9. SUBSCRIPTION RIGHTS OF EMPLOYEE PLANS (SECOND PRIORITY) 13 SUBSCRIPTION RIGHTS OF SUPPLEMENTAL ELIGIBLE ACCOUNT HOLDERS (THIRD PRIORITY) 13 SUBSCRIPTION RIGHTS OF OTHER DEPOSITORS (FOURTH PRIORITY) 14 COMMUNITY OFFERING 14 SYNDICATED COMMUNITY OFFERING 15 LIMITATIONS ON PURCHASES 15 PAYMENT FOR SUBSCRIPTION SHARES 17 MANNER OF EXERCISING SUBSCRIPTION RIGHTS THROUGH ORDER FORMS 18 UNDELIVERED, DEFECTIVE OR LATE ORDER FORM; INSUFFICIENT PAYMENT 19 RESIDENTS OF FOREIGN COUNTRIES AND CERTAIN STATES 19 ESTABLISHMENT OF LIQUIDATION ACCOUNT 19 VOTING RIGHTS OF STOCKHOLDERS 21 RESTRICTIONS ON RESALE OR SUBSEQUENT DISPOSITION 21 REQUIREMENTS FOR STOCK PURCHASES BY DIRECTORS AND OFFICERS FOLLOWING THE CONVERSION 22 TRANSFER OF DEPOSIT ACCOUNTS 22 REGISTRATION AND MARKETING 22 TAX RULINGS OR OPINIONS 23 STOCK BENEFIT PLANS AND EMPLOYMENT AGREEMENTS 23 RESTRICTIONS ON ACQUISITION OF BANK AND HOLDING COMPANY 24 PAYMENT OF DIVIDENDS AND REPURCHASE OF STOCK 25 ARTICLES OF INCORPORATION AND BYLAWS 25 CONSUMMATION OF CONVERSION AND EFFECTIVE DATE 25 EXPENSES OF CONVERSION 25 AMENDMENT OR TERMINATION OF PLAN 26 CONDITIONS TO CONVERSION 26 INTERPRETATION 26 (i) EXHIBIT A FORM OF AGREEMENT OF MERGER BETWEEN JACKSONVILLE BANCORP, MHC AND JACKSONVILLE BANCORP, INC. EXHIBIT B FORM OF AGREEMENT OF MERGER BETWEEN JACKSONVILLE BANCORP, INC. (FEDERAL) AND JACKSONVILLE BANCORP, INC. (MARYLAND) EXHIBIT C FORM OF ARTICLES OF INCORPORATION OF THE HOLDING COMPANY EXHIBIT D FORM OF BYLAWS OF THE HOLDING COMPANY (ii) PLAN OF CONVERSION AND REORGANIZATION OF JACKSONVILLE BANCORP, MHC 1. INTRODUCTION This Plan of Conversion and Reorganization (the “Plan”) provides for the conversion of Jacksonville Bancorp, MHC, a federal mutual holding company (the “Mutual Holding Company”), into the capital stock form of organization.The Mutual Holding Company currently owns a majority of the common stock of Jacksonville Bancorp, Inc., a federal stock corporation (the “Mid-Tier Holding Company”) which owns 100% of the common stock of Jacksonville Savings Bank (the “Bank”), an Illinois-chartered stock savings bank.A new stock holding company (the “Holding Company”) will be established as part of the Conversion and will succeed to all the rights and obligations of the Mutual Holding Company and the Mid-Tier Holding Company and will issue Holding Company Common Stock in the Conversion.The purpose of the Conversion is to convert the Mutual Holding Company to the capital stock form of organization which will provide the Bank and the Holding Company with additional capital to grow and to respond to changing regulatory and market conditions, and with greater flexibility to effect corporate transactions, including mergers, acquisitions and branch expansions.The Holding Company Common Stock will be offered in the Offering upon the terms and conditions set forth herein.The subscription rights granted to Participants in the Subscription Offering are set forth in Sections8 through 11 hereof.All sales of Holding Company Common Stock in the Community Offering, in the Syndicated Community Offering, or in any other manner permitted by the Bank Regulators, will be at the sole discretion of the Board of Directors of the Bank and the Holding Company.As part of the Conversion, each Minority Stockholder will receive Holding Company Common Stock in exchange for Minority Shares.The Conversion will have no impact on depositors, borrowers or other customers of the Bank.After the Conversion, the Bank’s insured deposits will continue to be insured by the FDIC to the extent provided by applicable law. This Plan has been adopted by the Boards of Directors of the Mutual Holding Company, the Mid-Tier Holding Company and the Bank.This Plan also must be approved by at least (i) a majority of the total votes entitled to be cast by Voting Depositors at the Special Meeting of Depositors, (ii) two-thirds of the outstanding shares of common stock of the Mid-Tier Holding Company entitled to be cast at the Meeting of Stockholders, and (iii) a majority of the outstanding shares of common stock of the Mid-Tier Holding Company entitled to be cast by Minority Stockholders at the Meeting of Stockholders.Approval of the Plan by the voting depositors shall constitute approval of the MHC Merger and the Mid-Tier Merger by voting depositors in their capacity as members of the Mutual Holding Company. The OTS must approve this Plan before it is presented to Voting Depositors and Stockholders of the Mid-Tier Holding Company for their approval. 2. DEFINITIONS For the purposes of this Plan, the following terms have the following meanings: Account Holder – Any Person holding a Deposit Account in the Bank. Acting in Concert – The term Acting in Concert means (i) knowing participation in a joint activity or interdependent conscious parallel action towards a common goal whether or not pursuant to an express agreement; or (ii) a combination or pooling of voting or other interests in the securities of an issuer for a common purpose pursuant to any contract, understanding, relationship, agreement or other arrangement, whether written or otherwise.A person or company which acts in concert with another person or company (“other party”) shall also be deemed to be acting in concert with any person or company who is also acting in concert with that other party, except that any Tax-Qualified Employee Stock Benefit Plan will not be deemed to be acting in concert with its trustee or a person who serves in a similar capacity solely for the purpose of determining whether stock held by the trustee and stock held by the plan will be aggregated. Affiliate – Any Person that directly or indirectly, through one or more intermediaries, controls, is controlled by, or is under common control with another Person. Appraised Value Range – The range of the estimated consolidated pro forma market value of the Holding Company, which shall also be equal to the estimated pro forma market value of the total number of shares of Conversion Stock to be issued in the Conversion, as determined by the Independent Appraiser prior to the Subscription Offering and as it may be amended from time to time thereafter.The maximum and minimum of the Appraised Value Range may vary as much as 15% above and 15% below, respectively, the midpoint of the Appraised Value Range. Articles of Combination – The Articles of Combination filed with the OTS and any similar documents filed with the Bank Regulators in connection with the consummation of any merger relating to the Conversion. Articles of Merger – The Articles of Merger filed with the Maryland State Department of Assessments and Taxation and any similar documents in connection with the consummation of any merger relating to the Conversion. Associate – The term Associate when used to indicate a relationship with any person, means (i) any corporation or organization (other than the Mutual Holding Company, the Mid-Tier Holding Company, the Bank or a majority-owned subsidiary of the Mutual Holding Company, the Mid-Tier Holding Company or the Bank) if the person is a senior officer or partner or beneficially owns, directly or indirectly, 10% or more of any class of equity securities of the corporation or organization, (ii)any trust or other estate, if the person has a substantial beneficial interest in the trust or estate or is a trustee or fiduciary of the trust or estate except that for the purposes of this Plan relating to subscriptions in the Offering and the sale of Subscription Shares following the Conversion, a person who has a substantial beneficial interest in any Non-Tax-Qualified Employee Stock Benefit Plan or any Tax-Qualified Employee Stock Benefit Plan, or who is a trustee or fiduciary of such plan, is not an Associate of such plan, and except that, for purposes of aggregating total shares that may be held by Officers and Directors the term “Associate” does not include any Tax-Qualified Employee Stock Benefit Plan, and (iii) any person who is related by blood or marriage to such person and (A) who lives in the same home as such person or (B) who is a Director or Officer of the Mutual Holding Company, the Mid-Tier Holding Company, the Bank or the Holding Company, or any of their parents or subsidiaries. Bank – Jacksonville Savings Bank, Jacksonville, Illinois. 2 Bank Regulators – The applicable bank regulatory agency or agencies responsible for reviewing and approving the Conversion, including the ownership of the Bank by the Holding Company and the mergers required to effect the Conversion. Code – The Internal Revenue Code of 1986, as amended. Community – Illinois counties of Morgan, Cass, Sangamon, Macoupin, Greene, Scott, Montgomery and Pike. Community Offering – The offering of Subscription Shares not subscribed for in the Subscription Offering for sale to certain members of the general public directly by the Holding Company.The Community Offering may occur concurrently with the Subscription Offering and any Syndicated Community Offering. Control – (including the terms “controlling,” “controlled by,” and “under common control with”) means the director or indirect power to direct or exercise a controlling influence over the management or policies of a Person, whether through the ownership of voting securities, by contract or otherwise as described in 12 C.F.R. Part 574. Conversion – The conversion and reorganization of the Mutual Holding Company to stock form pursuant to this Plan, and all steps incident or necessary thereto, including the Offering and the Exchange Offering. Conversion Stock – The Subscription Shares, including the Exchange Shares. Deposit Account – Any withdrawable account, including, without limitation, savings, time, demand, NOW accounts, money market, certificate and passbook accounts. Director – A member of the Board of Directors of the Bank, the Mid-Tier Holding Company or the Holding Company, or a member of the Board of Trustees of the Mutual Holding Company, as appropriate in the context. Eligible Account Holder – Any Person holding a Qualifying Deposit on the Eligibility Record Date for purposes of determining subscription rights and establishing subaccount balances in the Liquidation Account. Eligibility Record Date – The date for determining Eligible Account Holders of the Bank, which is December 31, 2008. Employees – All Persons who are employed by the Bank, the Mid-Tier Holding Company, the Holding Company or the Mutual Holding Company. Employee Plans – Any one or more Tax-Qualified Employee Stock Benefit Plans of the Bank or the Holding Company, including any ESOP and 401(k) Plan. ESOP – The Bank’s Employee Stock Ownership Plan and related trust. 3 Exchange Offering – The offering of Holding Company Common Stock to Minority Stockholders in exchange for Minority Shares. Exchange Ratio – The rate at which shares of Holding Company Common Stock are exchanged for Minority Shares upon consummation of the Conversion.The Exchange Ratio shall be determined as of the closing of the Conversion and shall be the rate that will result in the Minority Stockholders owning in the aggregate the same percentage of the outstanding shares of Holding Company Common Stock immediately upon completion of the Conversion as the percentage of Mid-Tier Holding Company common stock owned by them in the aggregate immediately prior to the consummation of the Conversion. Exchange Shares – The shares of Holding Company Common Stock issued to Minority Stockholders in the Exchange Offering. FDIC – The Federal Deposit Insurance Corporation. Holding Company – The Maryland corporation formed for the purpose of acquiring all of the shares of capital stock of the Bank in connection with the Conversion.Shares of Holding Company Common Stock will be issued in the Conversion to Participants and others in the Conversion. Holding Company Common Stock – The common stock, par value $0.01 per share, of the Holding Company. Illinois Department – The Illinois Department of Financial and Professional Regulation. Independent Appraiser – The appraiser retained by the Mutual Holding Company, Mid-Tier Holding Company and the Bank to prepare an appraisal of the pro forma market value of the Holding Company. Liquidation Account – The account representing the liquidation interests received by Eligible Account Holders and Supplemental Account Holders in connection with the Conversion in exchange for their interests in the Mutual Holding Company immediately prior to the Conversion. Majority Ownership Interest – A fraction, the numerator of which is equal to the number of shares of Mid–Tier Holding Company common stock owned by the Mutual Holding Company immediately prior to the completion of the Conversion, and the denominator of which is equal to the total number of shares of Mid–Tier Holding Company common stock issued and outstanding immediately prior to the completion of the Conversion. Meeting of Stockholders – The special or annual meeting of stockholders of the Mid-Tier Holding Company and any adjournments thereof held to consider and vote upon this Plan. MHC Merger – The merger of the Mutual Holding Company with and into the Mid-Tier Holding Company, which shall occur immediately prior to completion of the Conversion, as set forth in this Plan. 4 Mid-Tier Holding Company – Jacksonville Bancorp, Inc., the federal corporation that owns 100% of the Bank’s common stock, and any successor thereto. Mid-Tier Merger – The merger of the Mid-Tier Holding Company with the Holding Company, with the Holding Company as the resulting entity, which merger shall occur immediately prior to completion of the Conversion as set forth in this Plan. Minority Shares – Any outstanding common stock of the Mid-Tier Holding Company, or shares of common stock of the Mid-Tier Holding Company issuable upon the exercise of options or grant of stock awards, owned by persons other than the Mutual Holding Company. Minority Stockholder – Any owner of Minority Shares. Mutual Holding Company – Jacksonville Bancorp, MHC, the mutual holding company of the Mid-Tier Holding Company. Offering – The offering and issuance, pursuant to this Plan, of Holding Company Common Stock in a Subscription Offering, Community Offering and/or Syndicated Community Offering, as the case may be.The term “Offering” does not include Holding Company Common Stock issued in the Exchange Offering. Offering Range – The range of the number of shares of Holding Company Common Stock offered for sale in the Offering multiplied by the Subscription Price.The Offering Range shall be equal to the Appraised Value Range multiplied by the Majority Ownership Interest.The maximum and minimum of the Offering Range may vary as much as 15% above and 15% below, respectively, the midpoint of the Offering Range. Officer – The term Officer means the president, any vice-president (but not an assistant vice-president, second vice-president, or other vice president having authority similar to an assistant or second vice-president), the secretary, the treasurer, the comptroller, and any other person performing similar functions with respect to any organization whether incorporated or unincorporated.The term Officer also includes the chairman of the Board of Directors if the chairman is authorized by the charter or bylaws of the organization to participate in its operating management or if the chairman in fact participates in such management. Order Form – Any form (together with any cover letter and acknowledgments) sent to any Participant or Person containing among other things a description of the alternatives available to such Person under the Plan and by which any such Person may make elections regarding subscriptions for Subscription Shares. Other Depositor – A Voting Depositor who is not an Eligible Account Holder or Supplemental Eligible Account Holder. OTS – The Office of Thrift Supervision, a bureau of the United States Department of Treasury, or any successor thereto. Participant – Any Eligible Account Holder, Employee Plan, Supplemental Eligible Account Holder or Other Depositor. 5 Person – An individual, a corporation, a partnership, an association, a joint-stock company, a limited liability company, a trust, an unincorporated organization, or a government or political subdivision of a government. Plan – This Plan of Conversion and Reorganization of the Mutual Holding Company as it exists on the date hereof and as it may hereafter be amended in accordance with its terms. Prospectus – The one or more documents used in offering the Conversion Stock. Qualifying Deposit – The aggregate balance of all Deposit Accounts in the Bank of (i) an Eligible Account Holder at the close of business on the Eligibility Record Date, provided such aggregate balance is not less than $50, or (ii) a Supplemental Eligible Account Holder at the close of business on the Supplemental Eligibility Record Date, provided such aggregate balance is not less than $50.The term “Qualifying Deposit” shall also include the aggregate balance of all Deposit Accounts of not less than $50 held by Persons at the close of business on the Eligbility Record Date or Supplemental Eligibility Record Date in any entity merged with the Bank, the Mid-Tier Holding Company or the Mutual Holding Company prior to the closing of the Conversion, which merger would result in such Persons having the subscription rights of an Eligible Account Holder or Supplemental Eligible Account Holder under applicable rules of the Banking Regulators. Resident – Any Person who occupies a dwelling within the Community, has a present intent to remain within the Community for a period of time, and manifests the genuineness of that intent by establishing an ongoing physical presence within the Community together with an indication that such presence within the Community is something other than merely transitory in nature.To the extent the person is a corporation or other business entity, the principal place of business or headquarters shall be in the Community.To the extent a person is a personal benefit plan, the circumstances of the beneficiary shall apply with respect to this definition.In the case of all other benefit plans, circumstances of the trustee shall be examined for purposes of this definition.The Mutual Holding Company and the Bank may utilize deposit or loan records or such other evidence provided to it to make a determination as to whether a person is a resident.In all cases, however, such a determination shall be in the sole discretion of the Mutual Holding Company and the Bank.A Participant must be a “Resident” for purposes of determining whether such person “resides” in the Community as such term is used in this Plan. SEC – The United States Securities and Exchange Commission. Special Meeting of Depositors – The special or annual meeting of Voting Depositors and any adjournments thereof held to consider and vote upon this Plan. Stockholder – Any owner of outstanding common stock of the Mid-Tier Holding Company, including the Mutual Holding Company. Subscription Offering – The offering of Subscription Shares to Participants. Subscription Price – The price per Subscription Share to be paid by Participants and others in the Offering.The Subscription Price will be determined by the Board of Directors of the Holding Company and fixed prior to the commencement of the Subscription Offering. 6 Subscription Shares – Shares of Holding Company Common Stock offered for sale in the Offering.Subscription Shares do not include shares of Holding Company Common Stock issued in exchange for Minority Shares in the Exchange Offering. Supplemental Eligible Account Holder – Any Person, other than Directors and Officers of the Mutual Holding Company, the Bank and the Mid-Tier Holding Company (unless the OTS grants a waiver permitting a Director or Officer to be included) and their Associates, holding a Qualifying Deposit on the Supplemental Eligibility Record Date, who is not an Eligible Account Holder. Supplemental Eligibility Record Date – The date for determining Supplemental Eligible Account Holders, which shall be the last day of the calendar quarter preceding OTS approval of the application for conversion.The Supplemental Eligibility Record Date will only occur if the OTS has not approved the Conversion within 15 months after the Eligibility Record Date. Syndicated Community Offering – The offering, at the sole discretion of the Holding Company, of Subscription Shares not subscribed for in the Subscription Offering and the Community Offering, to members of the general public through a syndicate of broker-dealers.The
